DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
An information disclosure statement (IDS) was submitted on 22 July 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d).	
	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-13, 15-16, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 20 recites the limitation "a second logical page number" .  There is insufficient antecedent basis for this limitation in the claim. Examiner notes there is no first logical page number in the preceding limitations or in the specification. As Fig.8 s130 shows “map first logical block number in first namespace” and s150 shows “map second logical page number in second namespace”, there is support in the specification for the current claim language but it is unclear to Examiner if this is simply a typo (i.e. second should be first or block should be page) or missing element (i.e. first logical page number) as it is unclear where the sequential element “second logical page number” exists as it’s only defined in relation to where it doesn’t exist. Examiner suggests Applicant amend the claims to further clarify.
Claims 2-8, 10, 12-13, and 15-16 inherent similar issues and are rejected for the same reasoning.
Claims 1, 11, and 20 recites the limitation "a second memory page".  There is insufficient antecedent basis for this limitation in the claim. Examiner notes there is no first memory page in the preceding limitations or in the specification. Examiner was not able to find clarification for “a second memory page” within the specification except for [0010-0011, 00142] which just contains the similar language claimed without further explanation. Examiner suggests Applicant amend the claims to further clarify.
Claims 2-8, 10, 12-13, and 15-16 inherent similar issues and are rejected for the same reasoning.
Claims 10, 15, and 20 recites the limitation "a third logical page number". There is insufficient antecedent basis for this limitation in the claim. As Examiner noted above, there is no first logical page number in the preceding limitations or specification. Examiner suggests Applicant amend the claims to further clarify.
Claims 16 inherent similar issues and are rejected for the same reasoning.
Claim 10, 15, and 20 recites the limitation "a third memory page".  There is insufficient antecedent basis for this limitation in the claim. Examiner notes there is no first memory page in the preceding limitations or in the specification. Examiner was not able to find clarification for “a third memory page” within the specification. Examiner suggests Applicant amend the claims to further clarify.
Claims 16 inherent similar issues and are rejected for the same reasoning.
Claim 16 recites the limitation “the third memory page and the second memory page are the same”. It is unclear how the third memory page and the second memory page can be the same as the third memory page included in the second nonvolatile memory (see claim 15) and second memory page included in the second nonvolatile memory (see claim 11), reside on the same nonvolatile memory, different number pages are usually sequentially numbered but typically not actually the same physical page. Examiner was not able to glean any further clarification from the specification. Examiner suggests Applicant amend the claims to further clarify. For purposes of examination Examiner interprets “the same” as residing in the same nonvolatile memory.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Seo (US 20180121344Al).

Referring to claim 1, Seo teaches
A multi-namespace storage device, ([Seo abstract] storage device managing a multi-namespace) comprising: a nonvolatile memory ([Seo 0007, Fig. 1] a non-volatile memory) which comprises a first memory block and a second memory block different from the first memory block; ([Seo 0042, 0119, Figs. 3A, 10, 23, 27] non-volatile memory 120, which is formatted into logical blocks, and a namespace having a size of n is a collection of logical blocks having logical block addresses from 0 to n−1) and a memory controller ([Seo 0007, Fig. 1] controller) which receives from a host a command for requesting creation of a first namespace comprising a first logical block number ([Seo 0081, Fig. 9] in operation S210, the host 200 transfers a request (e.g., a command) to create a first namespace NS1, In operation S220, the storage device 100 allocates a first logical address space to the first namespace NS1, in response to the request to create the first namespace NS1) and a second namespace comprising a second logical page number not included in the first logical block number ([Seo 0084, Fig. 9] In operation S240, the host 200 transfers a request to create a second namespace NS2 to the storage device 100. In operation S250, the storage device 100 allocates a second logical address space contiguous to the first logical address space to the second namespace NS2, in response to the request to create the second namespace NS2) and receives a physical mapping command for instructing physical mapping of the first namespace, ([Seo 0004, 0069, 0082, Fig. 9] the logical address space 61 is mapped to a physical address space of the non-volatile memory 120, In operation S225, the storage device 100 stores first mapping information including mapping between the first logical address space and a first physical address space corresponding to the first logical address space to a mapping table.) wherein the memory controller performs a first mapping operation by mapping the first logical block number to the first memory block and performs a second mapping operation by mapping the second logical page number to a second memory page included in the second memory block in response to the physical mapping command ([Seo  0082, 0085, 0141, Fig. 9, 27] In operation S225, the storage device 100 stores first mapping information including mapping between the first logical address space and a first physical address space corresponding to the first logical address space to a mapping table. For example, in a mapping table 101, the first logical address space may include logical addresses from Logical Page Number 0 (LPN0) to LPN9, a physical address corresponding to LPN0 may be Physical Page Number a (PPNa), and a physical address corresponding to LPN9 may be PPNb, LPN4 to LPN7 are respectively mapped to first to fourth pages PAGE0 to PAGE3 of a second block BLK1 of non-volatile memory NVM, since all of first to fourth pages PAGE0 to PAGE3 of a first block BLK0).

Referring to claim 2, Seo teaches
The storage device of claim 1, wherein the first memory block corresponds exclusively to the first logical block number through the first mapping operation ([Seo 0082, 0085, 0141, Fig. 9, 27 ] all of first to fourth pages PAGE0 to PAGE3 of a first block BLK0).

Referring to claim 3, Seo teaches
The storage device of claim 2, wherein the second mapping operation is not performed on the first memory block ([Seo 0141, Fig. 27] LPN4 to LPN7 are respectively mapped to first to fourth pages PAGE0 to PAGE3 of a second block BLK1 of non-volatile memory NVM).

Referring to claim 4, Seo teaches
The storage device of claim 1, wherein the first logical block number comprises (1_0)-th through (1_N-1)-th logical block numbers, and the first memory block comprises (1_0)-th through (1_M-1)-th memory blocks, wherein N and M are natural numbers equal to 1 or more ([Seo 0042, 0119, Figs. 3A, 10, 23, 27] non-volatile memory 120, which is formatted into logical blocks, and a namespace having a size of n is a collection of logical blocks having logical block addresses from 0 to n−1).

Referring to claim 5, Seo teaches
The storage device of claim 4, wherein the nonvolatile memory comprises m memory arrays, and M is an integer multiple of m ([Seo 0047] non-volatile memory 120 includes a memory cell array MCA, and the memory cell array MCA includes a storage area 120a for storing user data and a meta area 120b for storing metadata. In an embodiment, the memory cell array MCA includes a plurality of flash memory cells).

Referring to claim 6, Seo teaches
The storage device of claim 1, wherein when the memory controller receives the physical mapping command, the first memory block is in an erased state ([Seo 0137-0138] The FTL of the controller 110 may perform a garbage collection operation or an erasure operation on the non-volatile memory 120 with reference to the block information BI. For example, if a valid page count for PBN0 is 0, the FTL may consider PBN0 as an invalid block and may perform an erasure operation on PBN0.).

Referring to claim 7, Seo teaches
The storage device of claim 1, wherein the first mapping operation comprises an erase operation performed on the first memory block ([Seo 0008] controller is configured to relocate the first and second mapping information in the mapping table, in response to a request from a host to delete the first namespace).

Referring to claim 8, Seo teaches
The storage device of claim 1, wherein the memory controller receives a first write command for the first logical block number and a second write command for the second logical page number from the host, the first write command is accessed as a sequential write to the first memory block, and the second write command is accessed as a random write to the second memory page ([Seo 0070, 0093] the namespace manager 111a sequentially allocates logical address spaces to the first to fifth namespaces NS1 to NS5, according to a creation order of the first to fifth namespaces NS1 to NS5. the operations of creating the first and second namespaces NS1 and NS2 are sequentially performed).

Referring to claim 10, Seo teaches
The storage device of claim 1, wherein the memory controller receives a command for requesting creation of a third namespace comprising a third logical page number, and the memory controller performs a fourth mapping operation by mapping the third logical page number to a third memory page included in the second memory block in response to the physical mapping command ([Seo 0069, 0087-0088, Fig. 9, 27] Referring to FIGS. 1 and 6, the namespace manager 111a sequentially creates first to fifth namespaces NSl to NS5 in a logical address space 61 of the storage device 100. In operation S270, the host 200 transfers a request to create a third namespace NS3 to the storage device 100. In operation S280, the storage device 100 allocates a third logical address space contiguous to the second logical address space to the third namespace NS3, in response to the request to create the third namespace NS3. In operation S285, the storage device 100 updates third mapping information including a mapping between the third logical address space and a third physical address space to the mapping table. For example, in an updated mapping table 103, the third logical address space may include logical addresses from LPN30 to LPN39, a physical address corresponding to LPN30 may be PPNe, and a physical address corresponding to LPN39 may be PPNf.).

Referring to claim 17, Seo teaches
A method of operating a multi-namespace storage device, ([Seo abstract] storage device managing a multi-namespace) the method comprising: sending a command for requesting creation of a first namespace comprising a first logical block number ([Seo 0081, Fig. 9] in operation S210, the host 200 transfers a request (e.g., a command) to create a first namespace NS1, In operation S220, the storage device 100 allocates a first logical address space to the first namespace NS1, in response to the request to create the first namespace NS1) to a memory controller; ([Seo 0007, Fig. 1] controller) sending a first write command for the first logical block number to the memory controller together with a physical mapping command for instructing physical mapping of the first namespace; ([Seo 0070, 0093, 0004, 0069, 0082, Fig. 9] the namespace manager 111a sequentially allocates logical address spaces to the first to fifth namespaces NS1 to NS5, according to a creation order of the first to fifth namespaces NS1 to NS5. the operations of creating the first and second namespaces NS1 and NS2 are sequentially performed, the logical address space 61 is mapped to a physical address space of the non-volatile memory 120, In operation S225, the storage device 100 stores first mapping information including mapping between the first logical address space and a first physical address space corresponding to the first logical address space to a mapping table.) storing first mapping information of the first logical block number to a first memory block corresponding to the first logical block number in a mapping table in response to the physical mapping command; performing a first write operation on the first memory block in response to the physical mapping command; ([Seo  0082, 0085, 0141, Fig. 9, 27] In operation S225, the storage device 100 stores first mapping information including mapping between the first logical address space and a first physical address space corresponding to the first logical address space to a mapping table. For example, in a mapping table 101, the first logical address space may include logical addresses from Logical Page Number 0 (LPN0) to LPN9, a physical address corresponding to LPN0 may be Physical Page Number a (PPNa), and a physical address corresponding to LPN9 may be PPNb, LPN4 to LPN7 are respectively mapped to first to fourth pages PAGE0 to PAGE3 of a second block BLK1 of non-volatile memory NVM, since all of first to fourth pages PAGE0 to PAGE3 of a first block BLK0) sending a second write command for the first logical block number to the memory controller after sending the first write command; ([Seo 0084, Fig. 9] In operation S240, the host 200 transfers a request to create a second namespace NS2 to the storage device 100. In operation S250, the storage device 100 allocates a second logical address space contiguous to the first logical address space to the second namespace NS2, in response to the request to create the second namespace NS2) and performing a second write operation on the first memory block based on the second write command and the mapping table ([Seo 0085] In operation S255, the storage device 100 updates second mapping information including a mapping between the second logical address space and a second physical address space corresponding to the second logical address space to the mapping table. For example, in an updated mapping table 102, the second logical address space may include logical addresses from LPN10 to LPN29, a physical address corresponding to LPN10 may be PPNc, and a physical address corresponding to LPN29 may be PPNd.).

Referring to claim 18, Seo teaches
The method of claim 17, wherein the second write operation is performed while the first mapping information is maintained ([Seo 0081-0085, Fig.9] performing operations s210-s290).

Referring to claim 19, Seo teaches
The method of claim 17, wherein the first write operation and the second write operation are accessed as sequential writes to the first memory block ([Seo 0070, 0093] the namespace manager 111a sequentially allocates logical address spaces to the first to fifth namespaces NS1 to NS5, according to a creation order of the first to fifth namespaces NS1 to NS5. the operations of creating the first and second namespaces NS1 and NS2 are sequentially performed).

Referring to claim 20, Seo teaches
The method of claim 17, further comprising: receiving a command for requesting creation of a second namespace comprising a second logical page number ([Seo 0084, Fig. 9] In operation S240, the host 200 transfers a request to create a second namespace NS2 to the storage device 100. In operation S250, the storage device 100 allocates a second logical address space contiguous to the first logical address space to the second namespace NS2, in response to the request to create the second namespace NS2) and a third namespace comprising a third logical page number; storing second mapping information of the second logical page number to a second memory page in a second memory block different from the first memory block in the mapping table; and storing third mapping information of the third logical page number to a third memory page in the second memory block in the mapping table ([Seo 0069, 0087-0088, Fig. 9, 27] Referring to FIGS. 1 and 6, the namespace manager 111a sequentially creates first to fifth namespaces NSl to NS5 in a logical address space 61 of the storage device 100. In operation S270, the host 200 transfers a request to create a third namespace NS3 to the storage device 100. In operation S280, the storage device 100 allocates a third logical address space contiguous to the second logical address space to the third namespace NS3, in response to the request to create the third namespace NS3. In operation S285, the storage device 100 updates third mapping information including a mapping between the third logical address space and a third physical address space to the mapping table. For example, in an updated mapping table 103, the third logical address space may include logical addresses from LPN30 to LPN39, a physical address corresponding to LPN30 may be PPNe, and a physical address corresponding to LPN39 may be PPNf.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 20180121344Al).

Referring to claim 11, Seo teaches
A multi-namespace electronic system, ([Seo abstract] storage device managing a multi-namespace) a memory controller  which controls the nonvolatile memories; ([Seo 0007, Fig. 1] controller) and a host which is connected to the memory controller and sends a command for requesting creation of a first namespace comprising a first logical block number ([Seo 0081, Fig. 9] in operation S210, the host 200 transfers a request (e.g., a command) to create a first namespace NS1, In operation S220, the storage device 100 allocates a first logical address space to the first namespace NS1, in response to the request to create the first namespace NS1) and a second namespace comprising a second logical page number not included in the first logical block number, ([Seo 0084, Fig. 9] In operation S240, the host 200 transfers a request to create a second namespace NS2 to the storage device 100. In operation S250, the storage device 100 allocates a second logical address space contiguous to the first logical address space to the second namespace NS2, in response to the request to create the second namespace NS2) wherein the host sends a physical mapping command for instructing physical mapping of the first namespace, ([Seo 0004, 0069, 0082, Fig. 9] the logical address space 61 is mapped to a physical address space of the non-volatile memory 120, In operation S225, the storage device 100 stores first mapping information including mapping between the first logical address space and a first physical address space corresponding to the first logical address space to a mapping table.) and the memory controller performs a first mapping operation by mapping the first logical block number to a first memory block in the first nonvolatile memory and performs a second mapping operation by mapping the second logical page number to a second memory page included in the second nonvolatile memory in response to the physical mapping command ([Seo  0082, 0085, 0141, Fig. 9, 27] In operation S225, the storage device 100 stores first mapping information including mapping between the first logical address space and a first physical address space corresponding to the first logical address space to a mapping table. For example, in a mapping table 101, the first logical address space may include logical addresses from Logical Page Number 0 (LPN0) to LPN9, a physical address corresponding to LPN0 may be Physical Page Number a (PPNa), and a physical address corresponding to LPN9 may be PPNb, LPN4 to LPN7 are respectively mapped to first to fourth pages PAGE0 to PAGE3 of a second block BLK1 of non-volatile memory NVM, since all of first to fourth pages PAGE0 to PAGE3 of a first block BLK0).
Seo doesn’t explicitly teach comprising: a plurality of nonvolatile memories which comprise a first nonvolatile memory and a second nonvolatile memory. Seo discloses non-volatile memory 120, which is formatted into logical blocks, and a namespace having a size of n is a collection of logical blocks having logical block addresses from 0 to n−1 ([Seo 0042, 0119, Figs. 3A, 10, 23, 27]) and non-volatile memory 120 includes a memory cell array MCA, and the memory cell array MCA includes a storage area 120a for storing user data and a meta area 120b for storing metadata. In an embodiment, the memory cell array MCA includes a plurality of flash memory cells ([Seo 0047]). Duplication of parts is known in the art and the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced  see MPEP § 2144.04(VI)(B).
Before the effective filing date) of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Seo before him or her to modify the nonvolatile memory including memory cell array to include multiple nonvolatile memories as needed, thereafter the nonvolatile memory is connected to a first nonvolatile memory and a second nonvolatile memory. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the system to support multiple memory types and larger storage capacity as needed as suggested by Seo [0047]. It is known to duplicate parts see MPEP § 2144.04(VI)(B). Therefore, it would have been obvious to duplicate the nonvolatile memory to obtain the invention as specified in the instant application claims.
	
Referring to claim 12, Seo teaches
The electronic system of claim 11, wherein the first nonvolatile memory is a phase-change random access memory (PRAM), and the second nonvolatile memory is a flash memory ([Seo 0047] the memory cell array MCA includes a plurality of flash memory cells. For example, the plurality of flash memory cells may be NAND flash memory cells. However, the inventive concept is not limited thereto, and the memory cells may be resistive memory cells such as resistive RAM (ReRAM), phase change RAM (PRAM), and magnetic RAM (MRAM).).

Referring to claim 13, Seo teaches
The electronic system of claim 11, wherein the first memory block corresponds exclusively to the first logical block number through the first mapping operation ([Seo 0082, 0085, 0141, Fig. 9, 27 ] all of first to fourth pages PAGE0 to PAGE3 of a first block BLK0).

Referring to claim 15, Seo teaches
The electronic system of claim 11, wherein the memory controller receives a command for requesting creation of a third namespace comprising a third logical page number, and the memory controller performs a fourth mapping operation by mapping the third logical page number to a third memory page included in the second nonvolatile memory in response to the physical mapping command ([Seo 0069, 0087-0088, Fig. 9, 27] Referring to FIGS. 1 and 6, the namespace manager 111a sequentially creates first to fifth namespaces NSl to NS5 in a logical address space 61 of the storage device 100. In operation S270, the host 200 transfers a request to create a third namespace NS3 to the storage device 100. In operation S280, the storage device 100 allocates a third logical address space contiguous to the second logical address space to the third namespace NS3, in response to the request to create the third namespace NS3. In operation S285, the storage device 100 updates third mapping information including a mapping between the third logical address space and a third physical address space to the mapping table. For example, in an updated mapping table 103, the third logical address space may include logical addresses from LPN30 to LPN39, a physical address corresponding to LPN30 may be PPNe, and a physical address corresponding to LPN39 may be PPNf).

Referring to claim 16, Seo teaches
The electronic system of claim 15, wherein the fourth mapping operation is performed after the second mapping operation, and the third memory page and the second memory page are the same ([Seo 0069, Fig. 27] Referring to FIGS. 1 and 6, the namespace manager 111a sequentially creates first to fifth namespaces NSl to NS5 in a logical address space 61 (i.e. same nonvolatile memory) of the storage device 100.).


Allowable Subject Matter
Claims 9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all 112 issues addressed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding namespace creation.
US 20180260334 A1
US 20170351431 A1
US 9524300 B2
US 20160342463 A1
US 8914429 B2
US 8635326 B1
US 20100191779 A1
US 6408298 B1
US 20140281040 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318. The examiner can normally be reached Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132